UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2015 Lakes Entertainment, Inc. (Exact name of registrant as specified inits charter) Minnesota 0-24993 41-1913991 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 130 Cheshire Lane, Minnetonka, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (952) 449-9092 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 30, 2015, Lakes Entertainment, Inc. issued a press release announcing results for the second quarter and six months ended June 28, 2015. A copy of the press release is being furnished to the Securities and Exchange Commission and is attached as Exhibit 99.1 to this Form 8-K. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibits 99.1 Lakes Entertainment, Inc. Press Release dated July 30, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LAKES ENTERTAINMENT, INC. (Registrant) Date: July 30, 2015 /s/ Timothy J. Cope Name: Timothy J. Cope Title: President and Chief Financial Officer
